
	
		II
		111th CONGRESS
		2d Session
		S. 3123
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Harkin, Mr.
			 Bennet, Mrs. Shaheen,
			 Mr. Casey, Ms.
			 Klobuchar, Mrs. Gillibrand,
			 Mr. Brown of Ohio,
			 Mr. Udall of New Mexico,
			 Mr. Durbin, Mrs. Murray, Mr.
			 Schumer, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to require the Secretary of Agriculture to carry out a program to assist
		  eligible schools and nonprofit entities through grants and technical assistance
		  to implement farm to school programs that improve access to local foods in
		  eligible schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Growing Farm to School Programs
			 Act of 2010.
		2.Access to Local
			 Foods: Farm to school programSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended—
			(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively;
			(2)in subsection
			 (g), by striking (g) Access to local foods and school gardens.—
			 and all that follows through (3)
			 Pilot program for high-poverty
			 schools.— and inserting the following:
				
					(g)Access to local
				foods: farm to school program
						(1)Definition of
				eligible schoolIn this subsection, the term eligible
				school means a school or institution that participates in a program
				under this Act or the school breakfast program established under section 4 of
				the Child Nutrition Act of 1966 (42 U.S.C. 1773).
						(2)ProgramThe
				Secretary shall carry out a program to assist eligible schools, State and local
				agencies, Indian tribal organizations, agricultural producers or groups of
				agricultural producers, and nonprofit entities through grants and technical
				assistance to implement farm to school programs that improve access to local
				foods in eligible schools.
						(3)Grants
							(A)In
				generalThe Secretary shall award competitive grants under this
				subsection to be used for—
								(i)training;
								(ii)supporting
				operations;
								(iii)planning;
								(iv)purchasing
				equipment;
								(v)developing school
				gardens;
								(vi)developing
				partnerships; and
								(vii)implementing
				farm to school programs.
								(B)Regional
				balanceIn making awards under this subsection, the Secretary
				shall, to the maximum extent practicable, ensure—
								(i)geographical
				diversity; and
								(ii)equitable
				treatment of urban, rural, and tribal communities.
								(C)Maximum
				amountThe total amount provided to a grant recipient under this
				subsection shall not exceed $100,000.
							(4)Federal
				share
							(A)In
				generalThe Federal share of costs for a project funded through a
				grant awarded under this subsection shall not exceed 75 percent of the total
				cost of the project.
							(B)Federal
				MatchingAs a condition of receiving a grant under this
				subsection, a grant recipient shall provide matching support in the form of
				cash or in-kind contributions, including facilities, equipment, or services
				provided by State and local governments, nonprofit organizations, and private
				sources.
							(5)Criteria for
				selectionTo the maximum extent practicable, in providing
				assistance under this subsection, the Secretary shall give the highest priority
				to funding projects that, as determined by the Secretary—
							(A)benefit local
				small- and medium-sized farms;
							(B)make local food
				products available on the menu of the eligible school;
							(C)serve a high
				proportion of children who are eligible for free or reduced price
				lunches;
							(D)incorporate
				experiential nutrition education activities in curriculum planning that
				encourage the participation of school children in farm and garden-based
				agricultural education activities;
							(E)demonstrate
				collaboration between eligible schools, nongovernmental and community-based
				organizations, agricultural producer groups, and other community
				partners;
							(F)include adequate
				and participatory evaluation plans;
							(G)demonstrate the
				potential for long-term program sustainability; and
							(H)meet any other
				criteria that the Secretary determines appropriate.
							(6)EvaluationAs
				a condition of receiving a grant under this subsection, each grant recipient
				shall agree to cooperate in an evaluation by the Secretary of the program
				carried out using grant funds.
						(7)Technical
				assistanceThe Secretary shall provide technical assistance and
				information to assist eligible schools, State and local agencies, Indian tribal
				organizations, and nonprofit entities—
							(A)to facilitate the
				coordination and sharing of information and resources in the Department that
				may be applicable to the farm to school program;
							(B)to collect and
				share information on best practices; and
							(C)to disseminate
				research and data on existing farm to school programs and the potential for
				programs in underserved areas.
							(8)Funding
							(A)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this subsection $50,000,000, to remain available until
				expended.
							(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subsection the funds transferred under
				subparagraph (A), without further appropriation.
							(h)Pilot Program
				for High-Poverty Schools
						(1)In
				general
						;
				and
			(3)in subsection (h)
			 (as redesignated by paragraph (2))—
				(A)in subparagraph
			 (F) of paragraph (1) (as so redesignated), by striking in accordance
			 with paragraph (1)(H) and inserting carried out by the
			 Secretary; and
				(B)by redesignating
			 paragraph (4) as paragraph (2).
				3.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the House Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
